PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
mnmm,. k./<<./.';4]
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/323,700
Filing Date: 3 Jan 2017
Appellant(s): Sherlock, Derek, Alan



__________________
Abu Reaz (Reg. No. 74,202)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 12/1/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/1/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Response to arguments on independent claims 1, 11, and 14 i:
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as the combination allegedly does not teach of (A) “determining, by the first MMU, a first permission for accessing the memory device based on a physical address range associated with the first mapping,” (B) “translating, by the supervisory MMU, the physical address to the storage address based on the second mapping,” and (C) “wherein the memory device includes a combination of volatile and non-volatile memory devices corresponding to the storage address space, and wherein the physical address space corresponds to the volatile memory device.”  The examiner disagrees.
As will be discussed in detail below in response to each the appellant’s remarks, the combination of Molnar, Merrill, Bridges, and Karamcheti does in fact read on the claimed limitations including, (A) “determining, by the first MMU, a first permission for accessing the memory device based on a physical address range associated with the first mapping,” (B) “translating, by the supervisory MMU, the physical address to the storage address based on the second mapping,” and (C) “wherein the memory device includes a combination of volatile and 
Response to arguments on independent claims 1, 11, and 14 ii:
	Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as the combination allegedly does not teach of, “determine a second mapping between the physical address and a storage address of a storage address space of the memory device,” where the “memory device includes a combination of volatile and non-volatile memory devices corresponding to the storage address space, and wherein the physical address space corresponds to the volatile memory device” as Molnar’s translation occurs from an intermediate virtual address to a physical address.  The examiner disagrees for the following reasons:
	(a) The present application claims “determining a first mapping,” and “translating [a] virtual address into [a] physical address,” as well as, “determining a second mapping,” and “translating the physical address into [a] storage address,” which is then used by the supervisory MMU to “control[s] access to the memory device.”  As repeatedly indicated in the specification in paragraphs 8, 13, and 39 and with reference to figure 5, the virtual address is translated to a physical address which is not used to access the memory, but is instead translated to a storage address which is provided to the memory for access.
As defined by the “Free On-Line Dictionary Of Computing,” a physical address is, “[t]he address presented to a computer’s main memory in a virtual memory system…” while a virtual address is, “[a] memory location accessed by an application program in a system with virtual 
The examiner submits that, as used in the specification and in the claims of the present application, the term “physical address” is “physical” merely as a name only, and does not show the actual properties and functionality of an address that is required for it to be a physical address as is commonly known in art and as established above.  A physical address is the address presented to the main memory, yet the appellant’s “physical address” is never actually used to access physical memory. The appellant’s “physical address” is created by performing an address translation on a virtual address.  That “physical address” is then transmitted to an MMU, which translates the “physical address” into yet another address, a storage address. That storage address is then presented to the memory and used to access the physical memory, see figure 5 and paragraphs 8 and 39 of the present specification.  The specification even states that the appellant’s “physical address” is not used to access the memory, “[r]ather than a direct physical mapping to the common storage area via the generated physical address, the supervisory MMU performs a second address translation…” in both paragraphs 8 and 13.  If the appellant’s “physical address” was a conventional physical address, then it must be presented to the memory to access the memory.  Thus, it is clear to one of ordinary skill in the art that the address used by the appellant’s as a “physical address” cannot be a physical address and is by its actual functionality in the appellant’s invention just an intermediate address since it represents an intermediate address state between the virtual address and the storage address.  It is the appellant’s storage address that functions as a physical address since the storage address is what is sent to the 
Molnar teaches, in figure 5A and paragraphs 52-53 and 67, that a first MMU 390 receives an application virtual address (AVA) and translates the AVA into an intermediate virtual address (IVA) which is sent to a second MMU 590 that translates the IVA to a physical address (PA).  The MMU 590 transmits the memory request and the PA to the memory for the request to be carried out.  One of ordinary skill in the art would readily appreciate that Molnar’s intermediate virtual address performs the identical function of Appellant’s claimed “physical address” and thus they are equivalent addresses as explained above.  One of ordinary skill in the art would also readily appreciate that Molnar’s physical address performs the identical function of Appellant’s storage address and thus they are equivalent addresses as explained above.  Therefore, the examiner maintains that Molnar’s intermediate virtual address (IVA) reads on the claimed “physical address” and that Molnar’s physical address (PA) reads on the claimed “storage address”.  Thus it is clear that Molnar teaches of, “determine a second mapping between the physical address and a storage address of a storage address space of the memory device.”
(b) Molnar also indicates with respect to figure 2 and paragraphs 15 and 20 that memory 204 is a dynamic random access memory (DRAM).  DRAM is known in the art as a type of volatile memory.  Molnar’s IVA is translated to a PA to access volatile memory, thus the IVA (claimed physical address) and PA (claimed storage address) are both addresses that are directed towards address space of a volatile memory device.  While Molnar doesn’t explicitly teach of the memory being a combination of volatile and non-volatile memory, Karamcheti does.

Response to arguments on independent claims 1, 11, and 14 iii:
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as the combination allegedly does not teach of the claimed storage address space does not encompass a “combination of volatile and non-volatile memory devices,” because Karamcheti allegedly explicitly discloses the memory space of the DRAM and the NOR flash as distinct in paragraph 5 because the virtual addresses 
An address space is not defined by a number of subsets of addresses or even a number of different mapping tables that are used, but an address space is, “[t]he range of address which a processor or process can access or at which a device can be accessed… each process will have its own address space…” see the “Free On-Line Dictionary of Computing,” definition of address space.  Therefore, one of ordinary skill in the art would know that all the memory that is accessible to Karmcheti’s application is that application’s address space.  When Karamcheti discloses in paragraphs 5-6, 34, and in paragraph 41-42, that the application accesses the main memory, that is made up of both the DRAM and NOR flash, without the knowledge of whether the application’s data is coming from the DRAM or the NOR flash, that indicates to one of ordinary skill in the art that the main memory as a whole is to be viewed as a single address space, because it is all accessible by the application.  This reads on the claimed storage address space.
The appellant states that Karamcheti does not disclose that a single physical address can be allocated to either the DRAM or the NOR flash.  This is not relevant to the claims because, as just established, an address space is not defined as what a single physical address can or cannot be allocated to, nor is this recited in the present claims.
The examiner would further like to note that paragraph 5 of Karamcheti explicitly states that “a memory table that manages first virtual addresses associated with first physical addresses in the DRAM and second virtual addresses associated with second physical addresses within the NOR flash.”  There is only one memory translation table that handles the mappings for both the DRAM and the NOR flash.  While, the appellant insists there are two translation tables.  As there 
Response to arguments on independent claims 1, 11, and 14 iv:
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as the combination allegedly does not teach of translating the claimed physical address of a memory device to the claimed storage address of a storage space.  The examiner disagrees.
The examiner has addressed that the combination including Molnar teaches of the claimed translation of the physical address of a memory device to the storage address of a storage space fully and completely in the Response to arguments on independent claims 1, 11, and 14 ii section above.  Therefore, the combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue.
Response to arguments on independent claims 1, 11, and 14 v:
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as allegedly the examiner’s position is not consisted with the applicant’s disclosure and therefore it is not technically achievable.  The examiner disagrees.
Response to arguments on independent claims 1, 11, and 14 ii (a) section above.  The examiner’s position is in fact consistent with the specification of the present application.  The specification even states that the “physical address” is not used to access the memory, “[r]ather than a direct physical mapping to the common storage area via the generated physical address, the supervisory MMU performs a second address translation…” from both paragraphs 8 and 13.  If the appellant’s “physical address” was actually a physical address, then it must be provided to the memory in accessing the memory.  That is the definition of a physical address, but the claimed physical address does not do this.  Thus, it is clear to one of ordinary skill in the art that the address used by the appellant’s as a physical address is physical in name only.  The claimed physical address is by its functionality in the appellant’s invention just an intermediate address and it is the appellant’s “storage address” that acts as a physical address since the storage address is what is sent to the memory device and used to access a specific memory location.  As indicated in the Response to arguments on independent claims 1, 11, and 14 ii (a) section above Molnar’s intermediate virtual address is analogous to the claimed physical address and Molnar’s physical address is analogous to the claimed storage address.  Thus, the interpretation by the examiner is consistent with the appellant’s disclosure.
Response to arguments on independent claims 1, 11, and 14 vi:
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 
The term ‘permission’ is defined by the “Free On-Line Dictionary Of Computing,” as, “[t]he ability to access (read, write, execute, traverse, etc.) a file or directory…”  Thus, anything that allows or enables for the ability to access a resource, or its converse, anything that in its absence the ability to access the resource is prevented qualifies as a permission to access the storage as claimed.
Bridges teaches of a thread/process identifier in paragraphs 14 and 16.  That identifier is used to identify the thread’s architectural results from its instructions and allow the results to be applied to the correct thread’s architectural resources.  As an example, this keeping thread A from accessing and messing with thread B’s resources.  This is explained in figures 2-3 and paragraphs 16-21 of Bridges where the process identifier (PID) is used along with the effective address (EA), in address translation.  A TLB is used to translate the virtual address (VA) to the real address (RA).  The virtual address comprises the PID and EA and this is used as a lookup key to locate the RA stored in a location within the TLB.  The thread ID is then appended to the high order bits of the RA located in the TLB.  Thus, when the process/thread accesses a particular memory location, its identifier acts as a key that allows it to access the desired location (i.e. it gives the thread permission to access it).  If the thread would try to access a memory location of another thread, it would not be possible, the address translation process would direct the access 
Additionally, Bridges’ PIDs are associated with each virtual address, see paragraph 16.  Each virtual address corresponds to a real address via the TLB’s translation.  Each real address corresponds to the smallest addressable section of memory, a word.  A memory word consists of more than one bit of memory, likely 32 bits or 64 bits, etc.  Thus, the memory address associated with each PID corresponds to an address range associated with the mapping as claimed.  The examiner would like to point out that the claims do not require that the address range be a continuous, or contiguous range, or even that the range is required to span multiple memory addresses.  The claims only require a physical address be associated with the first mapping.  Additionally, the appellant’s argument that memory allocation is random is immaterial to the present claims and the applied prior art.  The present claims do not claim the allocation of memory, but are directed towards the translation of memory addresses.
Furthermore, in the combination with Molnar, paragraph 2 of Molnar identifies that each entry of the page table for a virtual address range includes a base physical address that identifies the first address in a range of physical addresses that correspond to the virtual address range.  In the combination, the PID of Brides would be used to access the page table entries of Molnar which are explicitly described by Molnar as a range of addresses.  Thus, the combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue.
Response to arguments on independent claims 1, 11, and 14 vii:

The examiner has explained in detail in the Response to arguments on independent claims 1, 11, and 14 ii and the Response to arguments on independent claims 1, 11, and 14 iii sections above that Karamcheti reads on the claimed limitations in question.  Therefore, the combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue.
Response to arguments on independent claims 1, 11, and 14 viii:
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as even though Karamcheti’s application is unaware of whether it is accessing the DRAM or NOR flash, the DRAM and NOR flash are allegedly separate address spaces because the virtual addresses of Karamcheti are mapped to distinct physical addresses of either the DRAM or the NOR flash.  The examiner disagrees.
As indicated above in the Response to arguments on independent claims 1, 11, and 14 iii section above an address space is the memory area that an application, processor, or other entity is able to access.  An address space is not defined based on the hardware properties of one particular memory area or another, and not based on how addresses are mapped to the real memory addresses.  Since, as established above in the Response to arguments on independent claims 1, 11, and 14 iii section, Karamcheti’s application is able to access both the DRAM and the 
Response to arguments on independent claims 1, 11, and 14 ix:
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as the examiner’s interpretation of the claimed “physical address” as being merely an intermediate address and the claimed “storage address” being a physical address is allegedly inconsistent with the present claims and the specification.
The examiner has addressed that the examiner’s interpretation the claimed physical address being analogous to Molnar’s intermediate virtual address and the claimed storage address being analogous to Molnar’s physical address in detail in the Response to arguments on independent claims 1, 11, and 14 ii section above.  As explained in that section, the examiner’s interpretation is consistent with and supported by the present application’s disclosure.
  Response to arguments on independent claims 1, 11, and 14 x:
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as allegedly Molnar’s intermediate virtual address does not read on the claimed physical address because in the present application the claimed physical address can functionally facilitate access to the volatile memory while 
As discussed above in the Response to arguments on independent claims 1, 11, and 14 ii section above, paragraph 8 states, “[r]ather than a direct physical mapping to the common storage area via the generated physical address, the supervisory MMU performs a second address translation…by translating the physical address to a storage address of the common storage area.”  This clearly indicates that the common storage area is accessed by the storage address instead of using the claims physical address to access the common storage area.
 Furthermore, the claims do not require that the claimed physical address be used to access the common storage area and the examiner proposes that such an amendment would likely constitute new matter under 35 U.S.C. 112 (a).
Thus, the combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue.
  Response to arguments on independent claims 1, 11, and 14 xi (a):
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as the examiner’s interpretation and rejection of the claims does not take into account the ordering of the claimed limitations.  The examiner disagrees.
First, the requirement that the supervisory MMU operating on the “physical address is associated with a subsequent operation,” is not recited in the present claims.  The claims state:
“…a first memory management unit (MMU) to: determine a first mapping between the virtual address and a physical address of a physical address space of 

There is no reference to multiple operations, let alone a subsequent operation in the claims.
Second, as discussed in the Response to arguments on independent claims 1, 11, and 14 ii (a) section above and disclosed in Molnar, figure 5A and paragraphs 52-53 and 67, Molnar’s MMU 390 receives the virtual address as a part of a memory operation and translates the virtual address into an intermediate address.  As already established in the Response to arguments on independent claims 1, 11, and 14 ii (a) section above, Molnar’s intermediate address reads on the applicant’s claimed physical address.  Molnar’s MMU 590 then receives and translates the intermediate address to a physical address which is then used to carry out the operation on the memory.  Thus, the ordering disclosed in Molnar is the same as the ordering of the present independent claims and the combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue.
Response to arguments on independent claims 1, 11, and 14 xi (b):
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as the examiner has allegedly relied upon improper hindsight in rejecting the applicant’s claims.  The examiner disagrees.

The examiner would like to point out that examiner is relying on the definitions from the “Free On-Line Dictionary Of Computing” as indicated above to establish the meaning of the terms ‘physical address,’ ‘virtual address,’ ‘permission,’ ‘address space,’ and ‘page fault’ within this correspondence.  As one can see from the pages of these definitions the definitions are very well established.  The “Free On-Line Dictionary Of Computing” indicates that the most recent update of one of these definitions, virtual address, was in 2001.  Thus, the examiner’s interpretations are well established and were within the level of ordinary skill in the art at the time the claimed invention was made.
Additionally, the knowledge of intermediate addresses and translating a virtual address to a secondary address and then to a final address which is used to access the storage has been taken from Molnar disclosure as explained in detail in the Response to arguments on independent claims 1, 11, and 14 ii (a) section above.  The examiner’s rejection of the present claims does not include any knowledge gleaned only from the applicant’s disclosure and is only based on knowledge which was within the level of ordinary skill in the art at the time the claimed 
Response to arguments on independent claims 1, 11, and 14 xii:
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as Molnar’s intermediate virtual address cannot read on the claimed physical address because Molnar’s intermediate virtual address does not indicate a physical address space of a memory device and claims explicitly state that the physical address directly corresponds to the physical address space.  The examiner disagrees with this reasoning.
The claims recite, “a physical address of a physical address space of a memory device… the physical address space corresponds to the volatile memory device.”  As established in the Response to arguments on independent claims 1, 11, and 14 ii (a) section above, Molnar’s intermediate virtual address (IVA) is analogous to the claimed physical address.  Thus, when Molnar indicates in paragraphs 17 and 67, that the second address/intermediate virtual address corresponds to the second address space, this address space is the claimed physical address space for the same reasoning as why the intermediate virtual address of Molnar reads on the claimed physical address.
Additionally, the appellant argues that “the physical address of the instant application is an address of a physical memory device regardless of its functionality,” see page 19 of the appeal brief.  The examiner disagrees.  As defined above in the Response to arguments on independent claims 1, 11, and 14 ii (a) section, the quality that make an address a physical address is the 
Response to arguments on independent claims 1, 11, and 14 xiii:
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as Bridges allegedly does not disclose the claimed permission for a physical address range.  The examiner disagrees.
The examiner has explained in detail in the Response to arguments on independent claims 1, 11, and 14 vi section above that Bridges’ thread/process identifier is analogous to the claimed permission as it allows a thread/process to access storage that belongs to it and prevents another thread/process from accessing storage that it is not allowed to.  Additionally as explained in detail in the Response to arguments on independent claims 1, 11, and 14 vi section above the thread/process ID in the combination of Molnar, Merrill, Bridges, and Karamcheti is based on an address range associated with the mapping.  Therefore, the combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue.
Response to arguments on independent claims 1, 11, and 14 xiv:
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as the examiner’s interpretation that 
The examiner’s position on the claimed ‘physical address’ and ‘storage address’ have been discussed above in detail in the Response to arguments on independent claims 1, 11, and 14 ii and iii sections above and it has been clearly established that the position taken by the examiner, that Molnar’s IVA is analogous to the claimed physical address and Molnar’s PA is analogous to the claimed storage address is consistent with the present application’s disclosure.
Additionally, paragraph 11 of the present specification merely states that while in conventional systems, “the physical address would be directly applied as an address of the memory 130 for storage and retrieval of data. In the system 100 however, the supervisory MMU 110 translates the physical address of the first MMU 140 to a storage address for storage and retrieval of the data in the memory 130.”  It actually describes the storage address as the address sent to the memory for access and the physical address as an address that is translated into the storage address.  Thus, as indicated in the Response to arguments on independent claims 1, 11, and 14 ii section above, Molnar’s IVA is analogous to the claimed physical address and Molnar’s PA is analogous to the claimed storage address.
Appellant goes on to argue that the examiner overlooks that the supervisory MMU, “can provide a storage address space that can correspond to a combination of volatile and non-volatile 
Response to arguments on independent claims 1, 11, and 14 xv:
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as allegedly Molnar’s intermediate virtual address does not correspond to the claimed physical address.  The examiner disagrees.
As indicated in detail in at least the Response to arguments on independent claims 1, 11, and 14 ii, x, and xii sections above Molnar’s IVA is analogous to the claimed physical address which is consistent with the treatment of the physical address in the present disclosure.  Therefore, the combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue.
Response to arguments on independent claims 1, 11, and 14 xvi:
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as Molnar allegedly does not disclose mapping between application virtual address, intermediate virtual address, and physical address and Molnar does not perform address translations based on the mappings.  The examiner disagrees.
As written in the claims, “determine a first mapping between the virtual address and a physical address…and translate the virtual address to the physical address based on the first ONLY based on the first and second mappings, other things can also be used in the translation process as well, but the translations must occur using the respective first and second mappings in some form.
Molnar discloses exactly this.  Paragraph 2 of Molnar identifies a page table as a map that translates blocks of virtual addresses into blocks of physical memory, where each entry for a virtual address range includes a base physical address that identifies the first address in a range of physical addresses that correspond to the virtual address range.  Molnar also states in paragraph 56 that the first translation by MMU 390 maps the address in the application address space to the address in the intermediate address space and the second translation by MMU 590 maps the address in the intermediate address space to the addresses in the physical address space.  Furthermore paragraphs 63-64 and 68-70 Molnar describes how the page tables are used to translate the AVA to the IVA and then to the PA.  Thus, it is clear to one of ordinary skill in the art that Molnar’s translations are based on the address mappings present within the page tables.  As a result, the combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue.
Response to arguments on independent claims 1, 11, and 14 xvii:
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as Molnar allegedly does not teach of 
As written, the claims states, “determine a second permission for accessing the storage address for facilitating the memory access request.  The claim doesn’t state the second permission is for using the storage address to access the memory.  It states the second permission is for accessing the storage address.  As a result, the claimed second permission can be interpreted as (1) a permission for accessing the location that contains the storage address or even (2) a permission for accessing the memory location that is addressed by the storage address.
Molnar discloses that TLBs are used to cache page table entries for the translation of the IVA into the PA in paragraph 57.  Molnar’s page tables contain the base portion of the PA, see paragraph 64.  In paragraph 58, Molnar indicates that each page table entry can be marked as protected (read only), or priv_protected (read/write for only privileged clients).  These protected bits are permissions as they allow for the entry in the TLB to be read or written, but only for privileged clients in the case of priv_protected.  While the example given in paragraph 58 is in regards to the page table entries for MMU 390, Molnar repeatedly indicates that the translations performed by MMU 590 are done in the same manner as the MMU 390, see paragraph 56.   Therefore, the page table entry contains the PA base address, which is part of the claimed storage address for carrying out the memory access and the protected and priv_protected markings indicate the clients that can access the entry containing the PA base address value.  The combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue.
Response to arguments on independent claims 1, 11, and 14 xviii:

As indicated in detail in at least the Response to arguments on independent claims 1, 11, and 14 ii, x, and xii sections above Molnar’s IVA is analogous to the claimed physical address and Molnar’s IVA and PA correspond to storage in Molnar’s DRAM. Therefore, the combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue.
Response to arguments on independent claims 1, 11, and 14 xix:
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as the combination including Merrill does not teach of, “a central processing unit (CPU) to process a memory access request corresponding to a virtual address.”  The examiner disagrees.
Molnar teaches in figure 5C and paragraphs 19-20 and 66-67 of a parallel processing unit (PPU) that includes general processing clusters (GPCs) that generate and transmit memory access requests to MMU 390.  As indicated in paragraph 67, these memory access requests contain an application virtual address (AVA).  Thus, Molnar’s PPU reads on the limitation in question as it generates the request and AVA and performs the first address translation using MMU 390 within the PPU.  

Response to arguments on independent claims 1, 11, and 14 xx:
Appellant contends that independent claims 1, 11, and 14 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592) as Bridges allegedly does not teach “permission for accessing the memory device based on a physical address range associated with the first mapping.”  The examiner disagrees.
This has been addressed completely in the Response to arguments on independent claims 1, 11, and 14 xi (a) and (b) sections above. Therefore, the combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue.
Response to arguments on independent claims 1, 11, and 14 xxi:

This has been addressed completely in the Response to arguments on independent claims 1, 11, and 14 ii and iii sections above. Therefore, the combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue.
Response to arguments on dependent claims 2, 3, and 16 i:
Appellant contends that claims 2, 3, and 16 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592), as allegedly Molnar’s intermediate virtual address is not analogous to the claimed physical address.  The examiner disagrees.
As indicated in detail in at least the Response to arguments on independent claims 1, 11, and 14 ii, x, and xii sections above Molnar’s IVA is analogous to the claimed physical address which is consistent with the treatment of the physical address in the present disclosure.  Therefore, the combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue.
Response to arguments on dependent claims 4 and 15 i:
Appellant contends that claims 4 and 15 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592), as Molnar’s ‘protected’ and ‘priv_protected’ bits are not 
The claim state, “wherein the supervisory MMU determines the second permission from a storage page table storing the storage address.”  The claims do not require that the second permission bits be related to the address translation.  Either way, Molnar discloses this in paragraph 58.  Whereas the ‘protected’ and ‘priv_protected’ bits mark each page table entry in the TLB and establish access to those TLB entries.  As established above in the Response to arguments on independent claims 1, 11, and 14 xvii section above this applies to the page tables for both translations in Molnar.  Therefore, those TLB entries are the entries that performs the translation from the IVA to PA.  The combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue.
Response to arguments on dependent claims 5 and 17 i:
Appellant contends that claims 5 and 17 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592), as Molnar allegedly does not disclose, “a supervisory fault handler to access a storage page table in the memory device in response to a supervisory page fault generated by the supervisory MMU.”  The examiner disagrees.
As established above in the Response to arguments on independent claims 1, 11, and 14 xvii section, Molnar’s TLB access process occurs in a similar manner in both MMU 390 and MMU 590 (claimed supervisory MMU) accessing their respective TLBs to perform their respective translations.  

Furthermore, while the claimed supervisory page fault may be capable of being associated with the volatile memory device or the non-volatile device, the claims do not require that the page fault be associated with a specific type of memory.  The claims merely state that a storage page table in the memory device is accessed.  Thus, the combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue.
Response to arguments on dependent claims 6 and 18 i:
Appellant contends that claims 6 and 18 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592), as Molnar allegedly does not teach of, “the CPU 2is further to receive a notice of the supervisory page fault via a fault feedback path from 3the supervisory fault handler to the CPU.”  The examiner disagrees.
Molnar discloses in paragraph 58 that the page fault is handled by software and that the software handles page faults differently between the first stage of translation with MMU 390 and the second stage of translation MMU 590.  Since the software handles both page faults this suggests to one of ordinary skill in the art that the software is on CPU 560 or PPU 200 (claimed CPU), see fig. 5C as the page faults occur in the translations of both MMU 390 and MMU 590.  
Response to arguments on dependent claims 7 and 19 i:
Appellant contends that claims 7 and 19 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), Karamcheti et al. (US 2008/0109592), and Kegel et al. (US 2011/0023027) as Kegel allegedly does not teach of “the supervisory MMU and the CPU utilize a polled semaphore to coordinate fault operations in response to the supervisory fault.”  The examiner disagrees.
Kegel teaches in paragraph 47-48 that IG interrupt control bit coordinates whether a log is created by the IOMMU (analogous to the claimed supervisory MMU) for an I/O page fault for an interrupt.   The control logic of the IOMMU is programmed to establish the values of the control bits including the IG bit in paragraph 26.  As the processor (analogous to the claimed CPU) executes the software and controls the environment (paragraph 17), this suggests to one of ordinary skill in the art that the processor programs the values of the control bits including the IG bit.  Thus, the IOMMU and the processor coordinate whether a log is created by the IOMMU by using the IG bit.  The IG bit is analogous to a semaphore as it is used to indicate whether or not log entries are created in response to an I/O page fault. Thus, the combination of Molnar, Merrill, Bridges, Karamcheti, and Kegel reads on the limitations at issue.
Response to arguments on dependent claims 8-10 and 20-22 i:

As claimed the path is merely the connection between the first MMU and the memory device which is used to access a page table stored in the memory device.  Molnar teaches in figure 6A and paragraphs 68 that MMU 390 has a page table entry miss in the TLB and the MMU 390 fetches the page table entry from the memory.  As the MMU 390 access the memory to retrieve a stored page table, that access must occur along a connection or path.  The claims do not make any limitations on the claimed path based on the memory device being a particular type of memory (i.e. volatile or nonvolatile).  Thus, the combination of Molnar, Merrill, Bridges, and Karamcheti reads on the limitations at issue.
Response to arguments on dependent claims 10 and 22 i:
Appellant contends that claims 10 and 22 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592), as Molnar allegedly does not teach of “wherein a location indicated by the storage address is accessible via a fourth memory access path via the supervisory MMU, wherein the fourth memory access path facilitates an in-band read operation.”  The examiner disagrees.

Response to arguments on the claims i:
Appellant contends that the claim are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), and Karamcheti et al. (US 2008/0109592), as allegedly the combinations proposed by the examiner changes the principle of operation of the prior art.  The examiner disagrees.
Molnar’s principle of operation is to implement a multi-stage translation of virtual addresses in order to allow for the use of different page sizes, see paragraphs 2-4 and 15 in Molnar.  While Molnar may not discloses Bridges process/thread identifier, Bridges process/thread identifier is used in address translation within Bridges in allowing access the appropriate TLB entries, in the combination with Molnar, the knowledge of how to use Bridges process/thread identifier is retained and applied to Molnar’s TLB translation.  The use of the IDs 
Additionally, in combining Karamcheti’s hybrid memory into Molnar’s DRAM, the knowledge from Karamcheti on how to perform access to a hybrid memory and how to perform address translation for a hybrid memory is retained and applied in the combination with Molnar.  Molnar’s maintains the ability to perform multi-stage translation of virtual addresses when the Molnar’s DRAM is instead the hybrid memory of Karamcheti.  There is nothing with Karamcheti’s accessing a hybrid memory that prevents Molnar from performing a multi-stage translation and allowing for the use of different page sizes.  Thus Molnar’s principle of operation is maintained in the resulting combination of Molnar, Merrill, Bridges, and Karamcheti.
Response to arguments on dependent claims 7 and 19 ii:
Appellant contends that claims 7 and 19 are patentable over the combination of Molnar et al (US 2015/0199280), Merrill (US 2014/0380317), Bridges et al. (US 2005/0108497), Karamcheti et al. (US 2008/0109592), and Kegel et al. (US 2011/0023027) as one of ordinary skill in the art would not have used the IG bits of Kegel in an entry in the table.  The examiner disagrees.
The examiner would like to point out that the claims make no mention of the claimed semaphore being in a table.  Only that the semaphore coordinates fault operations in response to the supervisory fault.  This has already been addressed in detail in the Response to arguments on dependent claims 7 and 19 i section above.


Thus, the examiner’s position regarding the patentability of claims 1-11 and 14-22 remains the same as indicated in the final rejection mailed on 7/1/2021.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Michael Krofcheck/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        
Conferees:

/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                       
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment